—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J., at suppression hearing; Alexander Hunter, J., at plea and sentence), rendered February 6, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the fourth degree, and sentencing him to intermittent imprisonment of two days a week for a period of 1 year, unanimously affirmed. The matter is remitted to Supreme Court, Bronx County for further proceedings pursuant to CPL 460.50 (5).
Defendant’s motion to suppress was properly denied. The initial stop was validly based on a traffic infraction (People v Ellis, 62 NY2d 393, 396). When defendant failed to produce a driver’s license and registration for the vehicle he was driving and gave various conflicting responses as to ownership, the officer then had a reasonable suspicion that the vehicle might be stolen. This justified opening the driver’s door to observe whether there were keys in the ignition. (See, People v David L., 56 NY2d 698 [revg on dissenting mem 81 AD2d 893, 895-896], cert denied 459 US 866; People v Harris, 160 AD2d 515, 517, lv denied 76 NY2d 789.) Since it was proper for the officer to look into the vehicle, the gun seen in plain view was lawfully seized. Concur—Rosenberger, J. P., Rubin, Kupferman and Williams, JJ.